DETAILED ACTION
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/19/2019, 06/09/2020, 09/03/2020, and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (hereinafter Li), U.S. Publication No. 2015/0326354.

As per claim 1, Li discloses a control signaling transmission method [paragraphs 0032, 0168, a control signaling transmission method], comprising: 
receiving, by a terminal [fig. 2, step 21, receiving, by a terminal (user equipment receives first signaling sent by a base station)], a first downlink control signaling sent by a base station [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, receiving, by a terminal a first downlink control signaling sent by a base station (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))]; 
determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back an acknowledgment message corresponding to a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back an acknowledgment message corresponding to a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)]; and 
sending, by the terminal, the acknowledgement message to the base station if the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, sending, by the terminal, the acknowledgement message to the base station if the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)].

As per claim 2, Li discloses the method according to claim 1, wherein the determining, by the terminal, according to the first downlink control signaling, whether there is a need to feed back an acknowledgment message corresponding to a reception of the first downlink control signaling comprises: 
obtaining, by the terminal, a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [paragraphs 0021, 0022, 0142, 0149, obtaining, by the terminal, a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (DCI includes a bit field indicating the feedback manner of the HARQ feedback information; "0" indicates that an ACK/NACK is fed back)].

As per claim 3, Li discloses the method according to claim 1, wherein the determining, by the terminal, according to the first downlink control signaling, whether 
receiving, by the terminal, a type of information pre-configured by the base station and for which the acknowledgement message needs to be fed back, or pre-storing, by the terminal, a type of the information for which the acknowledgement message needs to be fed back [paragraphs 0116, 0125, 0181, 0202, 0272, receiving, by the terminal, a type of information pre-configured by the base station and for which the acknowledgement message needs to be fed back, or pre-storing, by the terminal, a type of the information for which the acknowledgement message needs to be fed back (predefinition is performed on the UE side)]; and 
determining, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [fig. 2, (step 22), paragraphs 0038, 0103, 0133, 0142, 0160, determining, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (the user equipment may … determine the ACK/NACK feedback manner according to the first signaling)].

As per claim 4, Li discloses the method according to claim 1, wherein if the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling, the method further comprises: 
paragraphs 0019, 0067, 0150, 0158, 0260, obtaining, by the terminal, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement message (resource information required by the HARQ feedback information)].

As per claim 7, Li discloses a base station [fig. 5, paragraph 0226, a base station (base station 50)], comprising: 
a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a terminal [fig. 2, step 21, communicate with a terminal (user equipment receives first signaling sent by a base station)], the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory [fig. 5, paragraphs 0226, 0253, 0272, a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a terminal, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory] and perform following operations: 
sending, through the transceiver [fig. 5, paragraphs 0249, 0253, sending, through the transceiver (sending module may be a transmitter or a transceiver)], a first downlink fig. 2, 3a, 4a, 5, paragraphs 0044, 0148, 0160, sending, through the transceiver a first downlink control signaling to the terminal (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))], and indicating, through the first downlink control signaling, whether the terminal needs to feed back an acknowledgement message corresponding to a reception of the first downlink control signaling [fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, indicating, through the first downlink control signaling, whether the terminal needs to feed back an acknowledgement message corresponding to a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)]; and 
receiving, through the transceiver, the acknowledgement message fed back by the terminal if the base station indicates that the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, receiving, through the transceiver, the acknowledgement message fed back by the terminal if the base station indicates that the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)].

As per claim 8, Li discloses the base station according to claim 7, 
paragraphs 0021, 0022, 0142, 0149, wherein the processor is specifically configured to configure a preset bit in the first downlink control signaling to indicate whether the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (DCI includes a bit field indicating the feedback manner of the HARQ feedback information; "0" indicates that an ACK/NACK is fed back)].

As per claim 9, Li discloses the base station according to claim 7, wherein the processor is specifically configured to pre-configure a type of information for which the acknowledgement message needs to be fed back, and send, through the transceiver, the type of the information to the terminal, or a type of the information for which the acknowledgement message needs to be fed back is pre-stored by the terminal [paragraphs 0116, 0125, 0181, 0202, 0272, wherein the processor is specifically configured to pre-configure a type of information for which the acknowledgement message needs to be fed back, and send, through the transceiver, the type of the information to the terminal, or a type of the information for which the acknowledgement message needs to be fed back is pre-stored by the terminal (predefinition is performed on the UE side)]; and 
the processor is further configured to indicate, through the type of the information comprised in the first downlink control signaling, whether the terminal needs to feed back fig. 2, (step 22), paragraphs 0038, 0103, 0133, 0142, 0160, indicate, through the type of the information comprised in the first downlink control signaling, whether the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (the user equipment may … determine the ACK/NACK feedback manner according to the first signaling)].

As per claim 10, Li discloses the base station according to claim 7, wherein if the base station indicates that the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling, the processor is further configured to: 
allocate, to the terminal, a resource for feeding back the acknowledgment message, wherein information about the resource is comprised in the first downlink control signaling [paragraphs 0019, 0067, 0150, 0158, 0260, allocate, to the terminal, a resource for feeding back the acknowledgment message, wherein information about the resource is comprised in the first downlink control signaling (resource information required by the HARQ feedback information)].

As per claim 11, Li discloses the base station according to claim 7, wherein the processor is specifically configured to: 
allocate, according to a current resource occupation, a physical uplink control channel resource to the terminal for feeding back the acknowledgement message [paragraphs 0116, 0135, 0151, 0166, allocate, according to a current resource occupation, a physical uplink control channel resource to the terminal for feeding back the acknowledgement message (ACK/NACK is carried on a physical uplink control channel (PUSCH) for sending; current ACK/NACK feedback manner)]. 

As per claim 14, Li discloses a terminal [fig. 6, paragraph 0256, a terminal (user equipment 60)], comprising: 
a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a base station, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory [fig. 6, paragraphs 0256, 0260, 0272, a processor, a memory, a transceiver and a bus, the processor, the memory and the transceiver being coupled by the bus, wherein the transceiver is configured to transmit and receive signals and communicate with a base station, the memory is configured to store a set of program codes, and the processor is configured to invoke the program codes stored in the memory (user equipment 60 includes a receiving module 61 and a processing module 62)] and perform following operations: 
receiving, through the transceiver [fig. 2, step 21, receiving, through the transceiver (receiving module 61) by a terminal (user equipment receives first signaling sent by a base station)], a first downlink control signaling sent by the base station [fig. 2, 3a, 4a, paragraphs 0044, 0148, 0160, receiving, by a terminal a first downlink control signaling sent by a base station (DCI configured by the eNB for the user equipment; DCI is carried on a physical downlink control channel (PDCCH) or an enhanced PDCCH (ePDCCH))]; 
fig. 2 (step 22), 3a, 4a, paragraphs 0044, 0148-0150, 0161, 0162, determining, according to the first downlink control signaling, whether there is a need to feed back an acknowledgment message corresponding to a reception of the first downlink control signaling (user equipment feeds back or does not feed back the HARQ feedback information to the base station according to the first signaling)]; and 
sending, through the transceiver, the acknowledgement message to the base station if the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [paragraphs 0086, 0088, 0143, 0164, sending, through the transceiver, the acknowledgement message to the base station if the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (processing module, configured to feed back or to not feed back the HARQ feedback information to the base station according to the first signaling received; sending module, configured to send an HARQ feedback information request command to the base station)].

As per claim 15, Li discloses the terminal according to claim 14, wherein the processor is specifically configured to: 
obtain a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [paragraphs 0021, 0022, 0142, 0149, obtain a value of a preset bit in the first downlink control signaling, and determining, according to the value of the preset bit, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (DCI includes a bit field indicating the feedback manner of the HARQ feedback information; "0" indicates that an ACK/NACK is fed back)].

As per claim 16, Li discloses the terminal according to claim 14, wherein the processor is specifically configured to: 
receive, through the transceiver, a type of information pre-configured by the base station and for which the acknowledgement message needs to be fed back, or a type of the information for which the acknowledgement message needs to be fed back is pre-stored by the terminal [paragraphs 0116, 0125, 0181, 0202, 0272, receive, through the transceiver, a type of information pre-configured by the base station and for which the acknowledgement message needs to be fed back, or a type of the information for which the acknowledgement message needs to be fed back is pre-stored by the terminal (predefinition is performed on the UE side)]; and 
the processor is further configured to determine, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling [fig. 2, (step 22), paragraphs 0038, 0103, 0133, 0142, 0160, determine, according to the type of the information comprised in the first downlink control signaling, whether there is a need to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling (the user equipment may … determine the ACK/NACK feedback manner according to the first signaling)].

As per claim 17, Li discloses the terminal according to claim 14, wherein if the terminal needs to feed back the acknowledgement message corresponding to the reception of the first downlink control signaling, the processor is further configured to: 
obtain, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement message [paragraphs 0019, 0067, 0150, 0158, 0260, obtain, from the first downlink control signaling, information about a resource allocated by the base station to the terminal, wherein the resource is used by the terminal to feed back the acknowledgement message (resource information required by the HARQ feedback information)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Kim et al., (hereinafter Kim), U.S. Publication No. 2019/0109672.

As per claim 5, Li discloses the method according to claim 1, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; and feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station.
However, Kim teaches wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station [paragraphs 0082, 0190, 0191, feeding back, through a pre-configured physical uplink control channel resource, the version number information to the base station (DCI transports UL resource assignment information; RV number of transmitted coded bits used for HARQ)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s method with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 6, Li discloses the method according to claim 1, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], and feeding back the acknowledgement message to the base station [paragraphs 0116, 0127, 0152, feeding back the acknowledgement message to the base station (a UE needs to feed back a reception result to a base station)]. Li does not explicitly discloses the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; receiving a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement message.
However, Kim teaches wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the method further comprises: obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, obtaining version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; receiving a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling table 4, 5, paragraphs 0190, 0191, receiving a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement message (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s method with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 12, Li discloses the base station according to claim 7, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling; and receive, through the transceiver, the version number information that is fed back by the terminal through a pre-configured physical uplink control channel resource, after sending the common downlink control 
However, Kim teaches wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)] the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and receive, through the transceiver, the version number information that is fed back by the terminal through a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement message corresponding to the reception of the common downlink control signaling [paragraphs 0082, 0190, 0191, a pre-configured physical uplink control channel resource, after sending the common downlink control signaling and indicating, through the common downlink control signaling, that the terminal needs to feed back the acknowledgement message corresponding to the reception of the common downlink control signaling (DCI transports UL resource assignment information; RV number of transmitted coded bits used for HARQ)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s base station with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 13, Li discloses the base station according to claim 7, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], and resource information that is allocated to the terminal for feeding back the acknowledgement message [paragraphs 0116, 0127, 0152, resource information that is allocated to the terminal for feeding back the acknowledgement message (a UE needs to feed back a reception result to a base station)]. Li does not explicitly discloses wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals, the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling; and send, through the transceiver, a second downlink control signaling to the terminal after sending the common downlink control signaling, wherein the second downlink control signaling comprises a version number of the common 
However, Kim teaches wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)] the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling [table 4, 5, paragraphs 0190, 0191, the processor is further configured to add version number information to the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signaling (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; and send, through the transceiver, a second downlink control signaling to the terminal after sending the common downlink control signaling, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement message [table 4, 5, paragraphs 0190, 0191, send, through the transceiver, a second downlink control signaling to the terminal after sending the common downlink control signaling, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement message (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the base station described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s base station with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 18, Li discloses the terminal according to claim 14, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], Li does not explicitly discloses the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; and feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource.
However, Kim teaches the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings [table 4, 5, paragraphs 0190, 0191, obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource [table 4, 5, paragraphs 0190, 0191, feed back, through the transceiver, the version number information to the base station through a pre-configured physical uplink control channel resource (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s terminal with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

As per claim 19, Li discloses the terminal according to claim 14, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0147, 0151, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (base station may uniformly perform configuration for UEs in a cell)], and feed back, through the transceiver, the acknowledgement message to the base station [paragraphs 0116, 0127, 0152, feed back, through the transceiver, the acknowledgement message to the base station (a UE needs to feed back a reception result to a base station)]. Li does not explicitly discloses the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings; receive, through the transceiver, a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement message.
However, Kim teaches wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals [paragraphs 0082, 0188, wherein the terminal belongs to a terminal group that receives a same downlink control signaling, and the first downlink control signaling is a common downlink control signaling that is sent to at least two terminals (DCI transports resource assignment information for a UE group)], the processor is further configured to obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings [table 4, 5, paragraphs 0190, 0191, obtain version number information from the common downlink control signaling, wherein the version number information is used to distinguish different common downlink control signalings (BS according to the present invention may indicate RVs and channel coding schemes through fields of DCI)]; receive, through the table 4, 5, paragraphs 0190, 0191, receive, through the transceiver, a second downlink control signaling sent by the base station to the terminal, wherein the second downlink control signaling comprises a version number of the common downlink control signaling that needs to be acknowledged by the terminal, and resource information that is allocated to the terminal for feeding back the acknowledgement message (BS according to the present invention may indicate RVs)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Li by including obtaining version number information from the common downlink control signaling by Kim because it would provide the Li’s terminal with the enhanced capability of efficiently transmit and receive a data signal [Kim, paragraphs 0026, 0188].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Awad, U.S. Publication No. 2016/0073391, discloses wherein the downlink control information includes information (e.g. HARQ process number, redundancy version, NDI).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469